                                Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 1 of 10



                      1   David M. Birka-White (State Bar No. 85721)
                          dbw@birka-white.com
                      2   BIRKA-WHITE LAW OFFICES
                          178 E. Prospect Avenue
                          Danville, CA 94526
                      4   Telephone: (925) 362-9999
                          Facsimile: (925) 362-9970
                      5

                      6   [Additional Counsel Listed on Signature Page]

                      ~   Attorneys for Plaintiff
                          MORTAR AND PESTLE CORP.
                      8   d/b/a OLEA RESTAURANT

                      9

                     10                                UNITED STATES DISTRICT COURT

                     11
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                     12   ______________________________________
                                                                 Case No.: 3: 20-cv-3461
                     13    MORTAR AND PESTLE CORP. d/b/a

                     14    OLEA RESTAURANT,
                                                                                    COMPLAINT
                     15             Plaintiff,
                                                                                    JURY TRIAL DEMANDED
                     16                     v.

                     17    ATAIN SPECIALTY INSURANCE

                     18    COMPANY a/k/a ATAIN iNSURANCE
                           COMPANY,
                     19
                                    Defendant.
                     20

                     21            Plaintiff Mortar and Pestle Corp. d/b/a Olea Restaurant (“Plaintiff’ or “Olea Restaurant”)

                     22   brings this Complaint, alleging relief against Defendant Atain Specialty Insurance Company a/k/a

                     23   Atain Insurance Company (“Defendant” or “Atain”) and avers as follows:

                     24                                        NATURE OF THE CASE

                     25            1.      This is a civil action seeking declaratory relief arising from Plaintiffs contract of

                     26   insurance with Defendant.

                     27   ///

                     28   ///
Birka-White Law Officar
                                                                        -   1   -                      Case No.: 3:20-cv-3461
    (925) 362-9999         COMPLAUNT
                              Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 2 of 10



                       1          2.       In light of the Coronavirus global pandemic and state and local orders mandating

                      2    that all non-essential in store businesses must shut down on March 16, 2020, Plaintiff’s restaurant

                       3   has suffered business loss.
                      4           3.      Plaintiffs insurance policies provide coverage for all non-excluded business losses,

                       5   and thus provide coverage here.

                       6          4.       As a result, Plaintiff is entitled to declaratory relief that its business is covered for

                       7   all business losses that have been incurred in an amount greater than $150,000.00.

                       8                                                 JURISDICTION

                       9           5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.      §
                     10    1332, because there is complete diversity of citizenship between Plaintiff and Defendant. Further,

                     11    Plaintiff has suffered business losses in an amount greater than $150,000.00. The amount in

                     12    controversy necessary for diversity jurisdiction over a declaratory judgment action is measured by

                     13    the value of those business losses. Id.   §   1332(a).

                     14            6.      This Court has personal jurisdiction over Defendant. Defendant has engaged in

                     15    substantial business in this District, including the formation of the Policy underlying Plaintiff’s

                     16    claims, and Defendant has therefore personally availed itself ofjurisdiction in this District.

                     17            7.      Venue is proper in this district pursuant to 28 U.S.C.         §    1391(b)(2) because a

                     18    substantial part ofthe events or omissions giving rise to the claim occurred in this District, including

                     19    the formation of the Policy underlying Plaintiffs claims.
                     20                                                     PARTIES

                     21            8.      Plaintiff owns and operates a restaurant in the State of California. Plaintiffs
                     22    principal place of business is 1494 California Street, San Francisco, California 94109. Plaintiff is a

                     23    citizen of California.

                     24            9.      Defendant Atain is an insurance carrier that provides business interruption insurance
                     25    to Plaintiff. Defendant is headquartered at 220 Kaufman Financial Center, 30833 Northwestern

                     26    Highway, Farmington Hills, Michigan 48334. Defendant is a citizen of Michigan.

                     27            10.     At all relevant times, Defendant issued a policy to Plaintiff to cover business

                     28    interruption loss from June 30, 2019 until June 30, 2020. The policy number is C1P385317. This
Birko-White Lrvv Offices
 rtnk.ptospcct~rense                                                         -   2   -                        Case No.: 3:20-cv-3461
    (925) 362-9999          COMPLAINT
                                Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 3 of 10



                      1   policy was intended to cover losses to business interruption. See Declaration, attached hereto as

                      2   Exhibit 1 (“Policy”).

                      3
                                     11.      The Policy is currently in full effect in providing, among other things, personal
                      4
                          property, business income and extra expense, contamination coverage and additional coverage.
                      5

                      6              12.      Plaintiff submitted a claim for a date of loss pursuant to its policy seeking coverage

                      7   under this policy. Defendant rejected Plaintiff’s claim for coverage for business loss and business

                      8   interruption and other claims, contending, inter alia, that Plaintiff did not suffer physical damage

                      9   to its property directly and stating other reasons why Plaintiffpurportedly is not entitled to coverage
                     10   for the losses and damages. Defendant also claimed the policy does not cover losses due to the

                     11   Virus Exclusion Clause.

                     12                                          FACTUAL BACKGROUND

                     13         I.         Insurance Coverage

                     14              13.      Plaintiff faithfully paid policy premiums to Defendant, specifically to provide,

                     15   among other things, additional coverages in the event of business interruption or closures by order

                     16   of Civil Authority and for business loss for property damage.

                     17              14.      Under the Policy, insurance is extended to apply to the actual loss of business

                     18   income sustained and the actual, necessary and reasonable extra expenses incurred when access to

                     19   the Insured Property is specifically prohibited by order of civil authority as the direct result of a
                     20   covered cause of loss to property in the immediate area of Plaintiff’s Insured Property. This

                     21   additional coverage is identified as coverage under “Civil Authority.”

                     22              15.      The Policy is an all-risk policy, insofar as it provides that covered causes of loss
                     23   under the policy means coverage for all covered losses, including but not limited to direct physical

                     24   loss or direct physical damage, unless the loss is specifically excluded or limited in the Policy.

                     25              16.      The Policy also covers for damages resulting from business interruption when there
                     26   is property damage. The exclusion for viruses does not apply to this pandemic. The Policy does

                     27   identify any exclusions for a pandemic.

                     28   /1/
Birk,-Whil~ L~w Offic~
 I78EPro~pceLA~~nue                                                         -   3   -                      Case No.: 3:20-cv-3461
    (925) 362-9999
                           COMPLMNT
                             Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 4 of 10



                      1                17.      Based on information and belief, Defendant has accepted the policy premiums with

                      2   no intention of providing any coverage for business losses or the Civil Authority extension due to

                      3   a loss and shutdown and property damage.

                      4         II.          The Coronavirus Pandemic

                      5                18.      The scientific community, and those personally affected by the virus, recognize the

                      6   Coronavirus as a cause of real physical loss and damage. It is clear that contamination of the Insured

                      7   Property would be a direct physical loss requiring remediation to clean the surfaces of the dental

                      8   practice.

                      9                19.      The virus that causes COVID-19 remains stable and transmittable in aerosols for up
                     10   to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three days

                     11   on plastic           and   stainless   steel.   See   https://www.nih.gov/news-events/news-releases/new

                     12   coronavirus-stable-hours-surfaces (last visited April 9, 2020).

                     13                20.      The CDC has issued a guidance that gatherings of more than 10 people must not

                     14   occur. People in congregate environments, which are places where people live, eat, and sleep in

                     15   close proximity, face increased danger of contracting COVID-19.

                     16                21.      The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

                     17   physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

                     18   (28) days.

                     19                22.      China, Italy, France, and Spain have implemented the cleaning and fumigating of

                     20   public areas prior to allowing them to re-open publicly due to the intrusion of microbials.
                     21         III.         Civil Authority

                     22                23.      On March 4, 2020, the State of California declared a State of Emergency for the

                     23   entire state of California as a result of COVID-19.

                     24                24.      On March 11, 2020, the State of California set restrictions on large gatherings.

                     25                25.      On March 16, 2020, the State of California prohibited all gatherings regardless of

                     26   size. This order effectively shut down all non-essential businesses.

                     27   /1/

                     28   /1/
Birka~Whi~ L~v Offices
 17SEProspe~LA~cnuc                                                             -   4   -                    Case No.: 3 :20-cv-346 1
    (925) 362-9999         COMPLAI1~T
                                 Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 5 of 10



                      1            26.     On March 17, 2020, the State of California issued a stay at home order that all non-

                      2    essential workers must stay at home as a result of COVID-19. This order has been extended

                      3    indefinitely.

                      4            27.     Plaintiffs restaurant is unable to operate due to the stay-at-home orders for public

                      5    safety issued by the State of California. Plaintiff has submitted a claim to its insurance carrier

                      6    related to such losses.

                      7             28.    Further, on April 10, 2020, President Trump seemed to support insurance coverage

                      8    for business loss like that suffered by the Plaintiff.

                      9                    REPORTER: Mr. President may I ask you about credit and debt as
                                           well. Many American individuals, families, have had to tap their
                     10                    credit cards during this period of time. And businesses have had to
                                           draw down their credit lines. Are you concerned Mr. President that
                     11                    that may hobble the U.S. economy, all of that debt number one?
                                           And number two, would you suggest to credit card companies to
                     12                    reduce their fees during this time?

                     13                    PRESIDENT TRUMP: Well it’s something that we’ve already
                                           suggested, we’re talking to them. Business interruption insurance,
                     14                    I’d like to see these insurance companies—you know you have
                                           people that have paid. When I was in private I had business
                     15                    interruption. When my business was interrupted through a hurricane
                                           or whatever it may be, I’d have business where I had it, I didn’t
                     16                    always have it, sometimes I had it, sometimes, I had a lot of
                                           different companies. But ~f I had it I’d expect to be paid. You have
                     17                    people. I speak mostly to the restaurateurs, where they have a
                                           restaurant, they’ve been paying for 25, 30, 35 years, business
                     18                    interruption. They’ve never needed it. All of a sudden they need it.
                                           And I’m very good at reading language. I did very well in these
                     19                    subjects, OK. And I don’t see the word pandemic mentioned. Now
                                           in some cases it is, it’s an exclusion. But in a lot of cases I don’t see
                     20                    it. I don’t see it referenced. And they don’t want to pay up. I would
                                           like to see the insurance companies pay if they need to pay, if it’s
                     21                    fair. And they know what’s fair, and I know what’s fair, I can tell
                                           you very quickly. But business interruption insurance, that’s getting
                     22                    a lot money to a lot of people. And they’ve been paying for years,
                                           sometimes they just started paying, but you have people that have
                     23                    never asked for business interruption insurance, and they’ve been
                                           paying a lot of money for a lot of years for the privilege of having
                     24                    it, and then when they finally need it, the insurance company says

                     25                    ‘we’re not going to give it.’ We can’t let that happen.

                     26    See https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

                     27    I/I
                     28    /1/
Birk~-Whjh~ L~sv Offi~cs
  7SF Pro~p~cIA~cnu~                                                       -   5   -                       Case No.: 3:20-cv-3461
    (925) 362.9999          COMPLAII~JT
                             Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 6 of 10



                      1            29.      The President is articulating a few core points:

                     2                      a. Business interruption is a common type of insurance.

                                            b. Businesses pay in premium~ for this coverage and should reasonably expect
                     4                         they’ll receive the benefit of the coverage.

                      5                     c. This pandemic should be covered unless there is a specific exclusion for
                                               pandemics.
                      6
                                            d. If insurers deny coverage, they would be acting in bad faith.

                      8            30.      These Orders and proclamations, as they relate to the closure of all “non-life..

                      9   sustaining businesses,” evidence an awareness on the part of both state and local governments that

                     10   COVID-19 causes damage to property. This is particularly true in places where business is

                     11   conducted, such as Plaintiffs, as the requisite contact and interaction causes a heightened risk of

                     12   the property becoming contaminated.

                     13      IV.         Impact on Plaintiff

                     14            31.      As a result of the Orders referenced herein, Plaintiff shut its doors to its restaurant.

                     15            32.      Plaintiffs business loss occurred when the State of California issues its order on

                     16   March 16, 2020 banning any gatherings at an establishment.

                     17            33.      Prior to March 16, 2020, Plaintiff was open. Plaintiffs restaurant is not a closed

                     18   environment, and because people       —   staff, customers, community members, and others    —   constantly

                     19   cycle in and out of the restaurant, there is an ever-present risk that the Insured Property is
                     20   contaminated and would continue to be contaminated.

                     21            34.      Businesses like the Plaintiffs restaurant are more susceptible to being or becoming
                     22   contaminated, as both respiratory droplets and fomites are more likely to be retained on the Insured

                     23   Property and remain viable for far longer as compared to a facility with open-air ventilation.

                     24            35.      Plaintiffs business is also highly susceptible to rapid person-to-property

                     25   transmission of the virus, and vice-versa, because the service nature of the business places staff and

                     26   customers in close proximity to the property and to one another and because the nature of the

                     27   restaurant and activity exposes to high level of respiratory droplets and fomites being released into

                     28   the air of the property.
~irko-Wh~te L~w Offices
 I78EP~ospc~LA~enu~                                                         -   6   -                       Case No.: 3:20-cv-3461
    (925) 362-9999         COMPLAINT
                             Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 7 of 10



                      1          36.     The virus is physically impacting Plaintiff. Any effort by Defendant to deny the

                     2    reality that the virus causes physical loss and damage would constitute a false and potentially

                      3
                          fraudulent misrepresentation that could endanger Plaintiff and the public.
                     4
                                 37.     A declaratory judgment determining that the coverage provided under the Policy

                      6   exists and is necessary so as to prevent Plaintiff from being left without vital coverage acquired to
                          ensure the survival of the trucking school due to the shutdown caused by the civil authorities’

                      8   response. As a result of these Orders, Plaintiff has incurred, and continues to incur, among other

                      ~   things, a substantial loss of business income and additional expenses covered under the Policy.
                     10                                          CAUSE OF ACTION

                     11                                       DECLARATORY RELIEF

                     12          38.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

                     13   every allegation set forth in each and every paragraph of this Complaint.

                     14          39.     The Declaratory Judgment Act, 28 U.S.C.                 §   2201(a), provides that in “a case of

                     15   actual controversy within its jurisdiction.   .   .   any court of the United States       .   .   .   may declare the

                     16   rights and other legal relations of any interested party seeking such declaration, whether or not

                     17   further relief is or could be sought.” 28 U.S.C.          § 2201(a).
                     18          40.     An actual controversy has arisen between Plaintiff and Defendant as to the rights,

                     19   duties, responsibilities and obligations of the parties under the Policy in that Plaintiff contends and,
                     20   on information and belief, the Defendant disputes and denies that:

                     21                  a. The Orders constitute a prohibition of access to Plaintiffs Insured Property;

                     22                  b. The prohibition of access by the Orders has specifically prohibited access as

                     23                      defined in the Policy;

                     24                   c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                                             business losses incurred by Plaintiff here. These exclusions do not apply to the
                     25                      pandemic;

                     26                   d. The Orders trigger coverage;

                     27                   e. The Policy provides coverage to Plaintiff for any current and future civil
                     28                       authority closures of business in California due to physical loss\or damage
Birk~Whi~ L~~v Ofti~e~
                                                                            -   7   -                             Case No.: 3:20-cv-3461
    (925) 362-9999         COIVIPLAINT
                              Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 8 of 10



                       1                       directly or indirectly from the Coronavirus under the Civil Authority coverage

                      2                        parameters. The policy does not exclude the pandemic;

                      3                   f.   The Policy provides business income coverage in the event that Coronavirus has
                                               directly or indirectly caused a loss or damage at the insured premises or
                      4                        immediate area of the Insured Property; and

                       5                  g. Resolution of the duties, responsibilities and obligation of the parties is
                                             necessary as no adequate remedy at law exists and a declaration of the Court is
                       6                     needed to resolve the dispute and controversy.

                       7          41.     Plaintiff seeks a Declaratory Judgement to determine whether the Orders constitute

                       8   a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

                                  42.     Plaintiff further seeks a Declaratory Judgement to affirm that the Order triggers
                     10
                           coverage.
                     11

                     12           43.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

                     13    coverage to Plaintiff for any current and future Civil Authority closures of businesses in the State

                     14    of California due to physical loss or damage from the Coronavirus and the policy provides business

                     15    income coverage in the event that Coronavirus has caused a loss or damage at the Insured Property.

                     16                                         PRAYER FOR RELIEF

                     17           WHEREFORE, Plaintiff herein prays as follows:

                     18                   a. For a declaration that the Orders constitute a prohibition of access to Plaintiffs
                                             Insured Property.
                     19
                                          b. For a declaration that the prohibition of access by the Orders is specifically
                     20                      prohibited access as defined in the Policy.

                     21                   c. For a declaration that the Orders trigger coverage under the Policy.

                     22                   d. For a declaration that the Policy provides coverage to Plaintiff for any current,

                     23                        future and continued civil authority closures of businesses in California due to
                                               physical loss or damage directly or indirectly from the Coronavirus under the
                     24                        Civil Authority coverage parameters.

                     25                   e. For a declaration that the Policy provides business income coverage in the event
                                             that Coronavirus has directly or indirectly caused a loss or damage at the
                     26                      Plaintiffs Insured Property or the immediate area of the Plaintiffs Insured

                     27                        Property.

                     28                   f. For such other relief as the Court may deem proper.
Birka.Whft~ L~~v Offi~e~
 I78EPro~peetAvcoue                                                      -   8   -                      Case No.: 3:20-cv-3461
    (925) 362.9999
                            COMPLAINT
                             Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 9 of 10



                       1                               TRIAL BY JURY IS DEMANDED

                      2         Plaintiff hereby demands trial by jury.

                      3
                           DATED: May 21, 2020                                    Respectfully submitted,

                      5                                                           BIRKA-WHITE LAW OFFICES

                      6                                               By:           Is/David M Birka-White
                                                                                  DAVID M. BIRKA-WHITE
                      7

                       8                                                          David M. Birka-White (State Bar No. 85721)

                      9                                                           dbw@birka-white. com
                                                                                  BIRKA-WHITE LAW OFFICES
                     10                                                           178 E. Prospect Avenue
                                                                                  Danville, CA 94526
                     11                                                           Telephone: (925) 362-9999

                     12                                                           Facsimile: (925) 362-9970

                     13                                                           Arnold Levin, Esq. (Pa. Bar No. 02280)
                                                                                  Laurence Berman, Esq. (Pa. Bar No. 26965)
                     14                                                           Frederick Longer, Esq. (Pa. Bar No. 46653)
                                                                                  Daniel Levin, Esq. (Pa. Bar No. 80013)
                     15                                                           LEVIN SEDRAN & BERMAN LLP

                     16                                                            510 Walnut Street, Suite 500
                                                                                   Philadelphia, PA 19106-3697
                     17                                                            Telephone: (215) 592-1500
                                                                                   Facsimile: (215) 592-4663
                     18                                                            alevin@lfsblaw.com
                                                                                   flonger~1fsblaw. corn
                     19                                                            d1evin@lfsblaw.com
                     20                                                            Richard M. Golornb, Esq. (PA Bar No: 42845)

                     21                                                            Kenneth J. Grunfeld, Esq. (PA Bar No: 84121)
                                                                                   GOLOMB & HONIK, P.C.
                     22                                                            1835 Market Street, Suite 2900
                                                                                   Philadelphia, PA 19103
                     23                                                            Telephone: (215) 985-9177

                     24                                                            Facsimile: (215) 985-4169
                                                                                   rgo1omb~golornbhonik.com
                     25                                                            kgrunfe1d~golornbhonik.com
                     26                                                            Aaron Rihn, Esq. (PA Bar No: 85752)
                                                                                   ROBERT PEIRCE & ASSOCIATES
                     27                                                            707 Grant Street, Suite 125

                     28                                                            Pittsburgh, PA 15219
Birk~-Wh~tc L~vv Offices
 178EProspcclAvcnuc                                                   -   9   -                             Case No.: 3:20-cv-3461
    (92s) 362-9999          COMPLAINT
                         Case 3:20-cv-03461-SK Document 1 Filed 05/21/20 Page 10 of 10



                     1                                               Telephone: (412) 281-7229

                    2                                                Facsimile: (412) 281-4229

                     3                                               W. Daniel “Dee” Miles, III (Ala. Bar
                                                                     ID:7656M75W)
                    4                                                Rachel N. Boyd (Ala. Bar ID: 6320342)
                                                                     Paul W. Evans (AL Bar ID: 9270Z18F)
                     5                                               BEASLEY, ALLEN, CROW, METHVIN,

                     6                                               PORTIS
                                                                     P.O.     & MILES, P.C.
                                                                          Box 4160
                     7                                               Montgomery, AL 36103
                                                                     Telephone: (334) 269-2343
                     8                                               Facsimile: (334) 954-7555

                     9                                               Counselfor Plaintiff
                    10

                    11
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Birk~-White ~ OJT~s
 178EP~o~pccLA~~ue                                      -   10   -                          Case No.: 3:20-cv-3461
   (925) 362-9999
                         COMPLAINT
